Citation Nr: 0729677	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, claimed as depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the RO.  

The Board remanded this appeal back to the RO in August 2005 
for further development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have exhibited complaints or 
findings referable to depression or of an innocently acquired 
psychiatric disorder in service or during the first year 
thereafter.  

2.  The currently demonstrated major depression is not shown 
to be due to any event or incident of the veteran's period of 
active service.  



CONCLUSION OF LAW

The veteran's disability manifested by major depression is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may a psychosis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed depressive disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

In this regard, the Board notes separate March 2005 and April 
2005 statements from private treatment facilities indicating 
records associated with the veteran were no longer available.  

Thus, no further efforts to obtain such records are therefore 
necessary.  See generally Counts v. Brown, 6 Vet. App. 473, 
477 (1994) (there is no duty to assist when the appellant 
acknowledges the unavailability of records), quoting Porter 
v.Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek 
to obtain that which does not exist).  
  
The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
August 2003 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the December 2006 Supplemental Statement of the Case, the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board notes the service medical records are devoid of any 
complaints or findings referable to depression or other 
complaints or findings referable to an innocently acquired 
psychiatric disorder.  

Subsequent to service from October 1973 to January 2006, the 
veteran is shown to have received treatment in both a private 
medical facility and VA medical facility for his various 
conditions, including depression.  

Over one year after service, in a November 1973 private 
treatment record, the examiner noted that the veteran 
appeared "mildly depressed and tense ever since the Army."  
The remaining treatment records are replete with reference to 
treatment and diagnosis for depression.  

During a December 2006 VA examination, the veteran complained 
of being pretty depressed and not liking to live alone.  He 
reported having had a lifetime of depression and alienation 
too.  He had not been able to connect up with a long-term 
female relationship, was battling low self-esteem plus 
inferiority complex, and had not felt mentally well in years.  

The VA examiner noted the veteran's past psychiatric and 
other medical history.  The veteran did not take medication 
for his psychiatric condition because he felt medications did 
not help him.  The veteran reported a history of alcoholism 
and treatment for alcoholism.  He reported that he had quit 
drinking in 2001, had a relapse, and had not had a drink 
since 2003.  

The veteran reported that his father was aggressive and 
terrorizing towards the family.  He did well in school and 
was well liked.  He entered the military hoping to be 
assigned to the Corps of Engineers.  

After service, the veteran worked in factories and did 
various jobs and had periods of unemployment also.  As of the 
date of the examination, he worked part time, about 10-12 
hours per week, repairing buildings for a landlord.  He could 
not work more hours because of his psychiatric condition.  He 
was on Social Security disability as a result of his 
psychiatric illness.  

On examination, the veteran appeared in a disheveled 
condition.  He had difficulty with concentration and could 
not perform serial sevens correctly.  He had difficulty 
communicating, but exhibited no delusions or hallucinations 
and there were no findings that he was psychotic.  

The veteran's behavior was often inappropriate in that he 
secluded himself from others.  He had been suicidal in the 
past, but did not have current ideation or plans.  He did not 
have homicidal ideation or intent.  His recent memory was 
diminished, but had no obsessions or compulsions.  His speech 
was rambling; mood was depressed; and sleep was impaired.  

The veteran was diagnosed with major depressive disorder.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 40.  The examiner noted that the veteran had a 
severely impaired industrial capacity and social function.  
The veteran tended to be withdrawn socially and often 
irritable with others.  

The examiner indicated that the entire claims file had been 
reviewed and that the etiology of the veteran's psychiatric 
condition was unclear.  He observed that the veteran did not 
have any documented psychiatric history until after his 
military service.  

The VA examiner opined that it was not at least as likely as 
not that the veteran's psychiatric disorder had its clinical 
onset in service, nor due to a disease or injury in service.  

The Board is aware of a November 1973 private medical record 
in which the examiner reported the veteran has been depressed 
and tense since service.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (bare conclusions without a factual predicate 
in the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); see also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).  

However, the opinion expressed by the VA examiner in the 
December 2006 report was based on a thorough review of the 
claims file, including the November 1973 private treatment 
record.  See Miller v. West, 11 Vet. App. at 348 (1998).  In 
this regard, the Board notes the examiner concluded after 
reviewing the entire file that the etiology of the veteran's 
psychiatric condition was unclear and it was less likely that 
the veteran's psychiatric disorder had its clinical onset in 
service, or was due to a disease or injury in service.  Thus 
the Board finds the December 2006 VA examination to be of 
greater probative value.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The Board notes that the veteran has submitted multiple 
excerpts from the internet regarding various topics relating 
to his claimed depression.  These documents, however, contain 
no findings pertaining to the veteran's manifestation of 
depression that was first manifest after discharge from 
service.  

As a lay person, relying on a generic medical treatise, the 
veteran is not qualified to render a medical opinion as to 
the etiology of his current depressive disorder.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence 
cannot simply provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion" (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  

The documents supplied by the veteran simply provide generic 
statements.  Therefore, the aforementioned excerpts lack 
probative value in the consideration of the veteran's claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is the various lay statements made by the 
veteran and his sister.  While competent to testify to 
symptoms capable of lay observation, the veteran and his 
sister have not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  

Accordingly, their lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this claim for service 
connection must be denied.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder including depression is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


